DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Amendments filed December 8, 2020 are acknowledged.
All rejections not explicitly maintained herein are withdrawn.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on December 8, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of form 1449 is enclosed herewith.

Election/Restrictions & Status of Claims
5.	Based on the elected species the following subgenus of compound of formula I:


    PNG
    media_image1.png
    104
    391
    media_image1.png
    Greyscale

                                                      , is searched and examined. Claims 1, 7-8, and 26-79 are pending. Claims 1, 7-8, 26-33, and 57-79 read on the elected species and invention, in the reply filed on 06/18/2020 is acknowledged. Claims 34-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 7-8, 26-33, and 57-79 are under consideration herein.

Claim Objections
6.	Claims 7-8 and 73-79 are objected to for depending on a rejected base claim.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 26-33, and 57-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The amended claims have deleted the following limitation:
“
    PNG
    media_image2.png
    73
    564
    media_image2.png
    Greyscale
;” however, the compounds of formula I still contain the moiety: 
    PNG
    media_image3.png
    100
    43
    media_image3.png
    Greyscale
. All variables must be defined in the claims. The claims, as amended, do not define j, Rj-a , and Rj-b. The claims cannot be searched in their full scope to determine patentability and Examiner cannot ascertain the metes and bounds of the claimed scope. Appropriate correction is required. 



Conclusion
9.	No claims are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626